Lumpkin, P. J.
There was a motion to dismiss the writ of error in this case, on the ground that this court has no jurisdiction to entertain a bill of exceptions from the city court of Macon. A similar point was made in the case of Ivey v. State, ante, 175, and under the ruling therein the present motion must be denied.
On the merits, we have ño difficulty in affirming the judgment. Taking the evidence all together, both the direct and the circumstantial, the jury were warranted in finding that the goods described in the indictment were stolen as alleged; and there was sufficient proof that the accused was the guilty party.

Judgment affirmed.


All the Justices concurring.